TEE    ATITORNEY         GENERAL
                         OW   TEXAS




           .%a~ Cod88fomn~    Court allew 813ox-
       sftiolo 8sbrg to oomtebles rho 4.0mt w
       rdve 8mxlam SW8 ar OHiW?"


            Artlqlo 3895,aevissa
                               QltrilBt8tutrB d           Wxa8
raea    as ?ollw8:
           %a Ce~nrlonor8’ceurtis lIonBy
       atbarndtrornulori~~p~se0ionf~o~
       usia lols.r v1to  0osao unty
                                  ur iua lswh a
       th e o unp o na etlo
                        *a donmr nMfee+8
                                    8 wh ishth y
       o r allowaQ to retain 8hmllremh the maxi-
       mm pottdea for in this ehqtor. In OL#ll
       where the ooapoa8etica lnQ lxaau tar8 u&&ah
       theoifloora 8rclsllo*adtoMtdnrhelxnaQ
       rr*ah the asri    provl&eQ for In thl8 hap-
       tar, the coda8.loners' aowt 8td.l allor
       00~enaatt0a
               r0ra absfd0
                         6eni0ca
                               *OB,
       intheir~jodgntent,ruoh oonpsasrtlotlla
       wa er sa r ~,p r o vlb ed,
                               luoh aecapenutlan  for
       u arriuo 8orvlao8 8llowra -11 not in-
       a r o a th
               f heolo lnp a na etlo
                                  or the  a errlohl be-
            th edmusl o r 00 e x t88tlo man4lx a o a a
        0tb
       I""   8ui~0a ta .k )  3r n0a
                                ~~t b .y h h r r nder
       th issfup to r .
                      ~~wlded, houwer, the ox
       oiifolo h6rela lutharl*eQ 6hall ?30allimod
       enly after an opportunityfor 8 publSo hear-
       *   lnQ wly qm    the aritwatlve rot* N
       ltl.w8ttanrwmbu8af        th*Cold8domr8'
       6kxlrtr."
          !3*otlon 2C of Mlalo        5 or tha Toxms thwati-
tutlos road8 as foIluu8:
I&. fsok Rodon, Ylrrh               6, 1939, J'asa6

          saletrletOoortrfor lawmptumy,0rrf0i8i
          afSEondU8t          hablturl &‘ti5kmnaasS, or otho
                                 b 1~
          wuaos
          belt&    l   do&4
                   0tt0rthL
          its truth by a #zr~.*
                                          upon the ORUSO thhor
                                     lmitlag&nd   tho?lnd&g      OS


                  It   till    bo Bowd traii the rUdl#&   ti tha        Sbmr
lutla nthat         the Yrumro   of the Qoortltution          l108rll
rla8srd       8oJ%Etabl.8  a8 Qounty afrte1u8.
h&.   JS&   Bar&i, Marah 6, 1939, f-'ow3